Citation Nr: 1736539	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-04 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, friend


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to February 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in April 2014 and October 2016 for further development.  

The Veteran presented testimony at a Board hearing in May 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDING OF FACT

The Veteran's current back disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSION OF LAW

The criteria for an award of service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a March 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in April 2009, November 2010, June 2014, and March 2017.  These examinations, taken together, are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations.  They addressed all relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At his May 2013 Board hearing, the Veteran testified that he injured his back during basic training but was reluctant to seek treatment.  He stated that he eventually sought treatment when the pain got so bad that he was unable to get out of bed.  When he sought treatment, he stated that he had injured his back playing football when he was younger.  He admitted that this was a lie that he told because he did not want to admit to an injury so soon after entering service.  He stated that his back continued to bother him during service.  He complained about it often but was only given ibuprofen.  He also testified that in 2007, he was involved in a fight in which he was pushed down some stairs.  

The Veteran completed a Report of Medical History in January 1988 (upon entering service).  He denied having had recurrent back pain (VBMS, 3/19/09, p. 20).  He also underwent a normal entrance examination (VBMS, 9/10/13, p. 4).  In March 1988, he reported low back pain of one day's duration.  He denied a history of direct trauma.  He also stated that he had back pain three years earlier when playing football (VBMS, 3/19/09, p. 24).  X-rays dated March 1988 were normal (VBMS, 3/19/09, p. 13)

The first post service treatment records are dated May 2002 from the MacArthur Medical Center (Drs. E. and W.)  At that time, the Veteran reported a past medical history of a motor vehicle accident 2 1/2 years earlier.  It was a whiplash injury; and he stated that his neck now "pops."  It was also noted that the Veteran had cervical and lumbar spine x-rays in conjunction with the 2000 motor vehicle (VBMS, 2/26/09, p. 43).  The Veteran sought regular treatment through September 2006.  In that time, there is no indication that either the Veteran or his private physicians attributed his back pain to service.  There is no mention of an in-service injury.  

The Veteran began treating with Dr. D.B.B. in October 2006.  The initial treatment report reflects a history of present illness that includes: "motor vehicle collision 2000, status post low back pain and neck pain with headaches."  An October 2007 treatment report reflects a history of present illness that includes: "[Veteran] pushed down a flight of stairs after being assaulted and suffered head concussion but no loss of consciousness.  The patient now complains of worsening neck and shoulder pain..." (VBMS, 2/26/09, p. 15).  A July 2008 treatment report reflects a history of present illness that includes: "4/10 chronic [low back pain] and bilateral knee pain after working hard in a warehouse." (VBMS, 2/26/09, p. 4).  Treatment reports from Dr. D.B.B. contain no indication that either the Veteran or Dr. D.B.B. attributed the Veteran's back pain to service.  There is no mention of an in-service injury.  

The Veteran submitted lay statements from his mother and aunt that describe the Veteran's current symptoms (back, knee, psychiatric, etc.).  The Veteran's mother noted that prior to service, the Veteran was in good condition and very active (played sports, etc.).  

The Veteran underwent a VA examination in April 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that his low back started to hurt him during basic training.  He stated that he lied when he told the doctor that he had an old football injury.  He does not recall any mechanism of injury while in basic training.  He stated his back just started to hurt with training.  He was prescribed Motrin, and his back got somewhat better; but the pain never did resolve completely.  He stated that he sustained another in-service injury when he slipped and fell on an icy runway in Germany.  This increased his back pain.  He was prescribed more Motrin; but it did not help.  He attempted to seek additional treatment; but his sergeant would not let him.  He stated that he sought treatment from Dr. E from 2002-2005; from Dr. W. from 2005 - August 2006; and Dr. D.B.B. from 2006 to the present.  He stated that he has low back pain all the time.

The Veteran acknowledged that he has undergone x-rays and that they were negative.  He also acknowledged that he had a post service motor vehicle accident; and that an MRI showed some "pads missing."  He stated that the motor vehicle accident did not increase his back pain and that he was essentially unhurt.  Following an examination of the Veteran, the April 2009 examiner diagnosed him with a lumbosacral strain.

The Veteran underwent another VA examination in November 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran once again reported that he injured his back in basic training and was seen by a sick call officer; but was not sent for further evaluation.  He stated that he also sought treatment when he reinjured his back in Germany (when he slipped on an icy runway).  He stated that he told the examiner that he also had back pain years earlier when playing football.  He stated that this comment was taken out of context.  What he meant was that his back pain at that time felt like the pain he had during football.  The Veteran did not recall a diagnosis; but stated that he continued to have pain and was seen approximately two more times.  He stated that he sought out treatment every week until he was told not to go back.  He reported that after discharge, he sought care beginning in the mid-1990s.  

Following an examination of the Veteran, the examiner diagnosed a lumbar spine strain/myofascial syndrome.  He opined that the Veteran's current lumbar spine condition is less likely than not related to his one complaint and treatment while on active duty.  He noted that x-rays taken during service were normal.  He also noted that post service treatment records reflect complaints of low back pain associated with a motor vehicle accident in 2000.  The examiner could not establish a chronic back condition following discharge from service.  Instead, the examiner stated that the Veteran appears to have suffered back and neck pain following the motor vehicle accident in 2000.  

The Veteran underwent another VA examination in June 2014.  The examiner reviewed the claims file in conjunction with the examination.  He noted that there was a single in-service entry regarding back pain and that x-rays were normal.  Following an examination, the examiner opined that it was less likely than not that the Veteran's current back disability was related to service.  He noted that "There was only 1 complaint of [low back pain] and no chronicity was established.  Current condition is more likely related to attrition and heavy labor."

In its October 2016 Remand, the Board noted that the June 2014 failed to discuss the records of Dr. D.B.B. or acknowledge the lay statements of continuity of symptomology.  The Board remanded for an addendum opinion.  In November 2016, the June 2014 examiner reiterated that there was only complaint of low back pain in service; and that the March 1988 examiner noted swelling and discoloration of latissamus dorsi muscle, likely indicating a contusion with bruising.  The June 2014 examiner further stated that he reviewed Dr. D.B.B.'s records; but noted that the Dr. D.B.B. did not address the etiology of the Veteran's current low back pain.  He once again stated that "It would be pure speculation to relate the [low back pain] treated by [Dr. D.B.B.] in 2006-08 to service."

The RO appeared to recognize that the addendum still failed to discuss continuity of symptomatology.  Consequently, it scheduled the Veteran for another VA examination.  The Veteran underwent a final VA examination in February 2017.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran reported low back pain occurring in basic training; but that he could not relate it to a specific injury.  He stated the pain never went away.  He stated that the pain was 8/10 in severity and persisted throughout basic training.  The next back injury involved slipping on ice and hurting his back.  He stated that after the fall, his pain was 10/10 and this persisted as such.  He then stated that approximately a week later, he missed a step and fell down some stairs.  He felt that he missed this step owing to the antecedent injury to his right knee and right ankle (sustained when he slipped on the icy runway).  He stated that his back pain remained 10/10 in severity and remained as such until discharge.  He stated that since being discharged, his back pain has been 9-10/10 and the pain is noted to be sharp in nature. 

The examination findings were largely incomplete because the Veteran did not allow for a full examination due to pain.  The examiner noted that the Veteran had a severe right antalgic gait with shuffling.  There was no gross wasting, but any palpation to the back or the knee or any other effected areas of complaint were met with full responses.  The examiner stated that "It is impossible to evaluate [the Veteran].  He does have difficulty getting his shoes off and getting dressed.  I cannot tell if he has spasm or not, owing to inappropriate pain responses to any palpation.  The motor evaluation is impossible.  Where there are blanks in the evaluation, the examination was unable to be performed."  

The examiner stated that the service treatment records do not support the Veteran's claim.  He further noted that when considering the lack of objective data until 2004 or 2005, it is clear that substantial time passed between his current chronic back pain and the alleged incidents in service.   Finally, the examiner stated that "The fact that the Veteran is not only a poor historian but rambles in his history and will not permit a complete evaluation leaves me with no other option currently than to say that his current back problems, such as they are, are less than 50% as likely as not to have been incurred in or caused by service."

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first and second of these elements.  There is no doubt that the Veteran suffers from a current low back disability.  Likewise, the service treatment records reflect a report of back pain in March 1988.  

It is the third element of service connection in which the Veteran's claim falls short.  As the service treatment records contain only a single treatment record, normal x-rays, and no diagnosis, chronicity in service is not adequately supported.  However, service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In support of his claim for service connection, the Veteran states that he has had back pain since service.  He is competent to describe symptoms of back pain.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

At the outset, the Board notes the gap of approximately 13 years between the Veteran's separation from service and the first documented treatment for a back disorder.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

Since the Veteran filed his claim, he has been consistent in stating that he has had back pain since service.  However, the post service treatment records fail to make any mention of an in-service injury or constant back pain since service.  Not only is there no indication that the Veteran or his doctors attributed back pain to service; but numerous post service injuries are named as the source of his back pain.  His back pain has been attributed to a motor vehicle accident in 2000, an assault in which the Veteran was pushed down some stairs, and "working hard in a warehouse."  The Board finds that if the Veteran had been having back pain since service, then this would have been reported to his private physicians and would have been noted in the post service treatment records.  

Finally, the Board notes that the Veteran has offered different interpretations of a comment in the service treatment records.  Specifically, when he sought in-service treatment, he claimed to have had a back injury playing football when he was young.  At his Board hearing (and at his April 2009 VA examination), he stated that this was a lie told because he did not want to admit to having gotten injured so soon after enlistment.  However, at his November 2010 VA examination, he stated instead that the in-service comment was merely taken out of context.  He stated that what he meant was that his back pain felt like the pain he had during football.  This indicates that the Veteran did, in fact, have back pain or injury when he played football.

For the above reasons continuity of symptomatology is not demonstrated here.  As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current back disorder is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, the RO scheduled the Veteran for numerous VA examinations.  None of the VA examiners were able to render an opinion favorable to the Veteran.  The Board acknowledges that it found the June 2014 opinion to be inadequate because it did not take into account the Veteran's lay statements; and it did not comment on the medical records of Dr. D.B.B.  The Board remanded for an addendum.  In a November 2016 addendum, the examiner cited the records of Dr. D.B.B. and reiterated his negative opinion.  However, he still did not take into consideration the Veteran's lay statements.  To that end, the RO scheduled the Veteran for yet another examination.  In this case, the February 2017 VA examiner fully complied with the Remand instructions.  He cited the records of Dr. D.B.B. and took into consideration the lay statements of the Veteran.  He found the Veteran to be a poor historian, and given the Veteran would not allow for a complete examination, he also was unable to render an opinion that weighed in favor of the Veteran's claim.

The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran (incomplete though it was, and without fault of the examiner).  Moreover, it was accompanied by a clear rationale and no other competent evidence of record refutes that opinion.

Once again, none of the VA examiners nor the Veteran's own private physicians related the Veteran's current disability to service.

The Veteran himself believes that his current back disorder is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of his back disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a back disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a back disability is denied.





______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


